Citation Nr: 1210738	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a blunt trauma to the perineum to include hemorrhoids.  

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a gastrointestinal disorder to include gastroespohageal reflux disease (GERD) and gastroenteritis to include due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1996 to April 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for joint pain due to an undiagnosed illness has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right and left knee disorders, and entitlement to service connection for a gastrointestinal disorder, to include due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Neither hemorrhoids nor chronic residuals of blunt trauma to the perineum were demonstrated in-service, and there is no competent evidence of an etiological relationship between blunt trauma to the perineum and hemorrhoids.  


CONCLUSION OF LAW

Chronic residuals of blunt trauma to the perineum, to include hemorrhoids, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated April 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

The Board acknowledges that the Veteran was not afforded a VA examination to determine the nature and etiology of his hemorrhoids or claimed residuals of a blunt trauma to the perineum.  A VA examination is necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

Service Connections-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a chronic disease cannot be presumed, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96; 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Id. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran's service treatment records are silent as to any complaints of or treatment for hemorrhoids or a blunt trauma to the perineum.  July 2001, August 2001, June 2002, and September 2002 treatment notes reported that the Veteran complained of diarrhea.  The August 2001 treatment note reported that the Veteran's diarrhea had improved but that he had wiped so much that he was experiencing anal pain.  An assessment of resolving diarrhea with mechanical trauma to the anus was provided.

The post-service VA medical center treatment records include a diagnosis of hemorrhoids and note that the Veteran is obese.  The claims file additionally includes a statement from a buddy, M.D., who notes witnessing the Veteran fall and land on top of a solid steel rope holder and on his groin area.  M.D. stated that he believed that this occurred in the summer of 2000.

During his December 2011 videoconference hearing, the Veteran testified that he fell onto a piece of angle iron, landing in his anal area.  He indicated that the "mechanical trauma to the anus" discussed in the August 2001 service treatment record was a result of the Veteran's fall as witnessed by M.D.

The Board finds that the preponderance of the evidence of record is against the Veteran's claim.  Initially, regarding the first requirement for service connection, evidence of a current disability, a present diagnosis of hemorrhoids, but no residuals of a blunt trauma to the anus are demonstrated.  

Turning to the issue of whether the evidence of record demonstrates an in-service disease or injury, service treatment records are silent as to complaints or a diagnosis of or treatment for hemorrhoids.  The Veteran and his representative note a record of a mechanical trauma to the anus in August 2001, however this trauma does not appear to be directly related to a fall.  Rather, it was specifically associated by a health care provider to be due to excessive wiping following during a bout of diarrhea.  In sum, the service treatment records neither demonstrate evidence of hemorrhoids nor blunt trauma to the anus.

A lay person is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, both the appellant and M.D. are competent to testify to their observations of the Veteran's claimed fall.  Further, while service treatment records do not report the claimed injury, his claim that he was too embarrassed to seek treatment is well within the realm of possibility and the evidence has not provided any reason to doubt either the Veteran's or M.D.'s credibility.  Accordingly, a fall in which the Veteran landed on his anal area is conceded.

The Board's acceptance of the Veteran's claimed injury does not, however, end the inquiry.  Where an in-service injury is shown there must be a nexus between the injury and the present disorder in order to establish service connection.  In this case, as noted above, the Veteran has been diagnosed with hemorrhoids.  He has not, however, been diagnosed with any other residuals of a blunt trauma to the perineum.  Accordingly, the issue of entitlement to service connection turns on whether it can be shown that the Veteran's hemorrhoids are related to an in-service injury.  

As noted above, the service treatment records do not demonstrate treatment for or complaints of hemorrhoids.  The Veteran asserts that his hemorrhoids are secondary to his in-service injury, however, post-service treatment records do not contain a single competent medical opinion relating the Veteran's hemorrhoids to his service.  As noted above, the Veteran is competent to report on that which is capable of lay observation, however, in this case the question of etiology, i.e. the question of whether hemorrhoids are related to a blunt trauma, goes beyond a simple and immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to render an opinion addressing the etiology of the claimed disorders in this particular case.  Further, as no related condition was noted in service or regularly demonstrated thereafter, service connection has not been established on the bases of continuity of symptoms.  

The evidence of record fails to demonstrate residuals of an in-service injury or a competent medical nexus relating an in-service injury to a present disorder.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for residuals of a blunt trauma to the perineum to include hemorrhoids must be denied.  See 38 U.S.C.A. §§ 1110, 5107(b); Gilbert.


ORDER

Entitlement to service connection for residuals of a blunt trauma to the perineum, to include hemorrhoids, is denied.


REMAND

The Board finds that additional development is in order before a decision may be rendered regarding the Veteran's claims of entitlement to  service connection for bilateral knee and gastrointestinal disorders.

Service treatment records note complaints of an injury to the left knee in December 1998, and complaints of chronic right knee pain which led to an MRI study in December 2004.  Post-service treatment records which note complaints of knee pain and include a March 2009 VA medical center treatment note in which an impression of internal derangement with a possible torn medial meniscus is noted.  

The Veteran's service treatment records additionally contain multiple reports of gastrointestinal complaints and diagnoses of gastroenteritis, a possible peptic ulcer disease, and/or gastroesophageal reflux disease.  Following service the appellant's VA medical treatment notes continue to report the Veteran's gastrointestinal complaints. 

The Veteran has not been afforded VA examinations to determine the nature and etiology of his knee disorders, and any current gastrointestinal disorder.  A VA examination or opinion is necessary if the evidence of record indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon.  

In this case, the evidence indicates that the Veteran's knee and gastrointestinal symptoms may be associated with his service.  VA examinations are, therefore, in order. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing this development, the AMC/RO must schedule the Veteran for VA orthopedic and gastrointestinal examinations.  The claims folder, and a copy of this remand, must be provided to and reviewed by each examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.    

a)  Following the examination the VA examiner conducting the Veteran's orthopedic examination must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that either a right or left knee disorder is related to his period of military service.  

b)  Following the examination the VA examiner conducting the gastrointestinal examination must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that a gastrointestinal disorder to include gastroenteritis or gastroesophageal reflux disorder is related to his period of military service.  

A complete rationale for any opinion expressed must be provided.  If any examiner determines that they cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must address whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655

4.  The AMC/RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


